Citation Nr: 0626768	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-21 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Entitlement to an effective date earlier than February 15, 
2002, for the assignment of a 60 percent rating for lumbar 
disc disease. 

2. Entitlement to an effective date earlier than February 15, 
2002, for the grant of a total rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to July 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision of the Anchorage, Alaska Department of 
Veterans Affairs (VA) Regional Office (RO) that granted a 60 
percent rating for lumbar disc disease and granted TDIU, both 
effective February 15, 2002.  


FINDINGS OF FACT

1.  An unappealed January 29, 2002 issued rating decision 
granted service connection for lumbar disc disease, rated 40 
percent, effective June 28, 2001.  

2.  On February 15, 2002 the RO received the veteran's claim 
seeking TDIU, and construed it as also constituting a claim 
for an increased rating for lumbar disc disease.   

3.  After January 29, 2002 no evidence was received showing 
that in the year prior to February 15, 2002 the veteran's 
lumbar disc disease was manifested by symptoms warranting a 
60 percent rating.  

4. Prior to February 15, 2002 the veteran's service connected 
disabilities were lumbar disc disease, rated 40 percent and 
residuals of right fibula fracture, rated 10 percent; the 
combined rating for service connected disabilities was 50 
percent; evidence received in the one year period prior to 
February 15, 2002 did not show that the veteran was unable to 
work due to service connected disability alone.  


CONCLUSIONS OF LAW

1.  An effective date earlier than February 15, 2002, for the 
assignment of a 60 percent rating for lumbar disc disease is 
not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400, 4.71a, 
Diagnostic Codes (Codes) 5285, 5286, 5289, 5293 (effective 
prior to September 23, 2002).    

2.  Prior to February 15, 2002 the schedular requirements for 
TDIU were not met, and an effective date for the award of 
TDIU prior to that date is not warranted.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.155, 
3.157, 3.340, 3.341, 3.400, 4.16 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A February 2002 letter explained the evidence 
necessary to substantiate a claim for TDIU, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
Nevertheless, the Board finds that he has essentially been 
notified of the need to provide such evidence, since the 
February 2002 letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to the RO.  Thus, he has 
been adequately informed of the need to submit relevant 
evidence in his possession, and has had ample opportunity to 
respond/ supplement the record.  While he was not provided 
prior notice regarding effective dates of awards, the purpose 
of this notice was fulfilled when an increased rating and 
TDIU were granted and an effective date was assigned; he is 
exercising the opportunity to contest the effective date 
assigned, and is not prejudiced by any notice deficiency 
(including in timing) earlier in the process.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  A February 2004 statement of the case advised the 
veteran of the specific criteria regarding effective dates 
and readjudicated the matter.  See 38 U.S.C.A. § 7105.  
Neither he nor his representative has alleged that notice in 
this case was less than adequate.

The veteran's pertinent treatment records have been secured.  
He has not identified any pertinent evidence that remains 
outstanding.  A copy of the March 1997 Social Security 
Administration (SSA) decision that granted SSA disability 
benefits is of record.  As explained below, while SSA records 
are constructively of record, and if pertinent must be 
secured, here they would have no impact on the earlier 
effective date claims (as the award was years before the time 
period under consideration, i.e., the year prior to February 
15, 2002).  Nonetheless, the VA sought to obtain these 
records:  In June and October 2002, the VA contacted the SSA 
seeking records considered in making the March 1997 SSA 
decision.  SSA did not respond to the requests.  VA's duty to 
assist is also met.  Accordingly, the Board will address the 
merits of the claim. 

B.	Factual Background

The veteran appears to be alleging that the effective dates 
for the 60 percent rating of degenerative disc disease, 
lumbar spine and for TDIU should be retroactive to March 
1997, the effective date of the SSA's disability benefits 
award.  The January 2000 SSA decision found the veteran had 
suffered an on-the-job injury on March 17, 1997, which 
resulted in musculoligamentous sprain of the cervical spine 
with left-sided radiculopathy, traumatic lumbosacral sprain 
with left sciatica, sprain/strain of left shoulder, and 
contusion sprain mechanism of the right wrist.  

1997 Court pleadings by the veteran assert that as a direct 
result of an on-the-job injury he sustained "severe injury 
to his discs and the neck region, and to his spinal 
structure, muscles, nerves, and connective tissue", and that 
as a result of such injuries he had, and would continue to 
have work impairment.  

In January 1998 service connection was granted for residuals, 
right fibula fracture, rated noncompensable.  In April 1999, 
the rating was increased to 10 percent.  

On October 2001 QTC-VA examination, the veteran reported 
constant pain in his lower back that radiated severely down 
his left leg.  He reported he could brush his teeth, dress, 
shower, walk, and climb stairs, but was unable to garden, 
take out the trash, mow the lawn, or vacuum.  He had to sit 
to cook meals.  On physical examination it was noted that 
standing more than 20 to 30 minutes and walking for two city 
blocks caused pain.  Painful motion in the lumbar spine was 
noted upon sitting or rising from a chair.  There was 
tenderness upon palpation on both sides of the lumbar spine 
in the paravertebral musculature, but no muscle spasm or 
weakness.  Straight leg raising test was positive at 30 
degrees on the right and at 40 degrees on the left.  Flexion 
was to 30 degrees with pain at 25 degrees; extension was to 
30 degrees with pain at 28 degrees; right and left lateral 
movements were to 28 degrees with pain at 23 degrees; right 
and left rotation was to 30 degrees with pain at 28 degrees.  
The examiner noted range of motion was limited by pain, 
weakness, and lack of endurance, but was not additionally 
limited by fatigue or incoordination.  Neurological 
examination revealed no sensory changes in the lower 
extremities; absent reflexes on the lower right leg and 2+ on 
the left lower extremity; and motor function of both lower 
extremities within normal limits.  Lumbar spine x-rays 
revealed advanced degenerative arthritis and mild forward 
subluxation of L3 over L4 with disk narrowing at L4-5.  The 
diagnosis was status post laminectomy with objective factors 
of tenderness in the paravertebral muscles of the lumbar 
spine and severe limitation of range of motion.  The examiner 
noted that the veteran was retired and 100 percent disabled.  

On December 2001 QTC-VA examination, the veteran complained 
of stiffness, pain, fatigue, and lack of endurance of his low 
back.  His pain ranged from uncomfortable to excruciating 
depending on how much repetitive or heavy lifting he did 
during the day.  He reported he completed routine activities 
of daily living without difficulty, such as hair care, 
dressing, climbing stairs, taking out the trash, and cooking.  
His low back disability prevented him from engaging in 
prolonged standing, walking, or repetitive climbing or 
jumping.  The examiner noted he had a slight limp and that he 
did not use any devices while walking.  There was no 
paravertebral spasm of the lumbar spine and no palpable lymph 
nodes.  Flexion was to 65 degrees; extension was to 25 
degrees; right and left lateral flexions were to 30 degrees; 
and right and left rotations were to 25 degrees.  Motion was 
limited by pain and stiffness, but not further limited by 
fatigue, weakness, lack of endurance, or coordination.  There 
was no ankylosis.  Straight leg raising was negative at 90 
degrees.  There was no evidence of sensory loss to the lower 
extremities.  Deep tendon reflexes were present and equal.  
No heat, redness, swelling, tenderness, muscle spasm, 
instability, or weakness in the lower back was noted.  

A January 29, 2002 issued rating decision granted service 
connection for lumbar degenerative disc disease as secondary 
to residuals of right fibula fracture and rated 40 percent 
disabling, effective June 28, 2001.  The letter notifying the 
veteran of the decision was accompanied by a notice of 
appellate rights.  The veteran did not file a notice of 
disagreement with the decision.  

Correspondence from the veteran received on February 15, 2002 
inquired by the requirements for TDIU.  The correspondence 
was accompanied by a February 2002 letter from C. C. S., D. 
O. stating that he treats the veteran for lumbar 
vertobrogenic pain.  He notes that the veteran was receiving 
SSA benefits since April 1997 and had been declared 100 
percent disabled because of his pain, age, and poor prospects 
for career retraining.  He concludes that the veteran 
"should be considered 100% disabled by all appropriate 
authorities."

In October 2002, the RO informed the veteran it was treating 
his February 2002 correspondence as an informal claim for 
TDIU because he did not sign it, and that in order for the RO 
to consider his claim he needed to sign the form and submit 
it no later than October 2003.  The veteran submitted a 
signed TDIU application form in October 2002.

A January 2003 rating decision increased the schedular rating 
for lumbar disc disease to 60 percent and granted TDIU, both 
effective February 15, 2002.  

C.	Legal Criteria and Analysis

The effective date of an award based on a claim for increase 
(to include TDIU) is generally the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this 
rule provides that the effective date of an award for 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, it is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  When considering the appropriate effective 
date for an increased rating, VA must consider the evidence 
of disability during the period one year prior to the 
application.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal 
claim is received within one year of an informal claim, it 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155.  The report of an 
examination or hospitalization may constitute an informal 
claim for increase when the report relates to examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b)(1).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In the instant case, the veteran submitted an informal claim 
for TDIU (which the RO considered also a claim for an 
increased rating) on February 15, 2002.  In October 2002, the 
RO acknowledged receipt of the claim and advised him he 
needed to submit a signed claim before it could be 
considered.  Since he timely filed a signed claim, the RO 
granted his claims for TDIU and an increased rating as 
effective from the date of the unsigned claim.  

Earlier Effective Date for a 60 Percent Rating for Lumbar 
Disc Disease

At the outset, it is noteworthy that the January 29, 2002 
issued rating decision that granted service connection for 
lumbar disc disease assigned a 40 percent rating for such 
disability.  The veteran was notified of this and of his 
appellate rights.  He did not file a notice of disagreement 
with the decision.  It is final based on the evidence of 
record at the time, and not subject to revision on the record 
at the time in the absence of clear and unmistakable error 
(CUE) in the decision.  38 U.S.C.A. § 7105.  CUE in the 
January 29, 2002 rating decision has not been alleged.  
Accordingly, the January 29, 2002 rating decision is a legal 
bar to a rating in excess of 40 percent for the lumbar disc 
disease prior to the date of that decision (based on the 
record at the time of the decision).  

Under the governing criteria outlined above, the Board must 
review the evidence received after January 29, 2002, dating 
back to February 15, 2001, to determine the "earliest date 
as of which," within the year prior to the claim, an 
increase in disability was factually ascertainable.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2); 
see Quarles v. Derwinski, 3 Vet. App. 129 (1992); Hazan v. 
Gober, 10 Vet. App. 511 (1997).   

Here, there is no such evidence; i.e., there is no evidence 
received after January 29, 2002 (and thus not considered in 
the RO's final adjudication at the time) that shows that in 
the year prior to February 15, 2002, the veteran's lumbar 
disc disease was manifested by symptoms warranting a rating 
in excess of 40 percent for that disability.  The veteran 
specifically seeks a retroactive award of an increased rating 
for lumbar disc disease to the time he was awarded SSA 
disability benefits.  Significantly, that would be years 
prior to the effective date of the grant of service 
connection for lumbar disc disease.  There is no provision in 
any applicable law for granting compensation benefits for a 
disability prior to the effective date of grant of service 
connection for such disability.  This specific claim is 
totally without legal merit, and must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

Earlier Effective Date for TDIU

Correspondence from the veteran inquiring about TDIU benefits 
was received on February 15, 2002.  The RO considered this 
correspondence an informal claim and, ultimately, granted 
TDIU effective from the date of receipt of the 
correspondence.  

As the determination above denied an effective date prior to 
February 15, 2002 for the grant of a 60 percent rating for 
lumbar disc disease, the schedular requirements for TDIU in 
38 C.F.R. § 4.16(a) were not met, and a TDIU rating under 
38 C.F.R. § 4.16(a) was not warranted, prior to that date.  
However, it is the established policy of VA that all veterans 
who are unable to engage in gainful employment due to service 
connected disability shall be rated totally disabled.  If a 
veteran does not meet the schedular requirements under 
38 C.F.R. § 4.16(a), but is unemployable by reason of service 
connected disability, such case shall be referred to the 
Director, Compensation and Pension Service for extraschedular 
consideration.  38 C.F.R. § 4.16(b).  Consequently, the Board 
must consider whether in the year prior to February 15, 2002, 
evidence was received showing the veteran was unemployable as 
a result of service-connected disability (which could then be 
considered an informal claim warranting referral for 
extraschedular consideration..  The record does not contain 
any other records of hospitalization or statements received 
(or constructively becoming of record) in the one year prior 
to February 15, 2002 that could be construed as informal 
claims for TDIU.  Specifically, there is no evidence received 
for the record in the year prior to February 15, 2002 that 
suggests that the veteran was unemployable due to service 
connected disability, alone.  While there is a report of an 
October 2001 QTC examination in which it is noted that the 
veteran is retired and 100 percent disabled, the examiner 
does not indicate (and the record did not then show) that the 
veteran's total impairment all arises from service connected 
disability.  Significantly, the examiner does not appear to 
have been aware of the veteran's substantial work-related 
injuries, which are not service connected.  Both Court 
pleadings of record and the SSA award relate work impairment 
the veteran has to an on-the-job injury.

Once again, to the extent that the veteran seeks TDIU (based 
in large part on lumbar disc disease) retroactive prior to 
the effective date of the grant of service connection for 
lumbar disc disease (which he did not contest), he is again 
advised that there is no provision in governing law for 
payment of compensation for disability effective prior to the 
grant of service connection for such disability.  Any claim 
seeking such benefit lacks legal merit.  See Sabonis, supra.   


ORDER

An effective date earlier than February 15, 2002, for the 
assignment of a 60 percent rating for lumbar disc disease is 
denied. 

An effective date earlier than February 15, 2002, for the 
award of TDIU is denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


